Citation Nr: 0807767	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss, prior to November 12, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970, including decorated combat service in the 
Republic of Vietnam from September 1968 to July 1969.

This case was last before the Board of Veterans' Appeals 
(Board) in September 2006 on appeal from a June 2003 rating 
decision by the Huntington, West Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
the veteran's claims for service connection for a low back 
disorder and granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation.  

In September 2006, the Board remanded both claims for 
additional development.  In August 2007, the RO granted 
entitlement to a 10 percent rating for the veteran's 
bilateral hearing loss, effective November 12, 2006.


FINDINGS OF FACT

1. The veteran's degenerative disc disease of the lumbar 
spine had its onset during service.

2.  VA audiometric test results conducted in December 2002 
show that the veteran had level III hearing in his right ear 
and level I hearing in his left ear.

3. VA audiometric test results conducted in November 2006 
show that the veteran had level III hearing in his right ear 
and level IV hearing in his left ear.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, degenerative disc disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  Prior to November 12, 2006, the criteria for a 
compensable evaluation for bilateral hearing loss were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic 
Code 6100 (2007).

3.  Since November 12, 2006, the criteria for an evaluation 
in excess of 10 percent have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to his low back claim, in this decision, the Board grants 
service connection for degenerative disc disease of the 
lumbar spine, a complete grant of the benefit sought on 
appeal.  Thus, no discussion of VA's duties to notify and 
assist is required.

As to his bilateral hearing loss, the claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran was afforded two VA medical examinations 
and VA has associated with the claims folder private and VA 
records of his care.  The veteran also testified at a Board 
hearing, a transcript of which is of record.  The Board thus 
finds that all necessary development has been accomplished 
that appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
such, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

1.  Low Back Disorder

The veteran asserts that service connection is warranted for 
low back disability because the condition has been chronic 
since an in-service injury in 1969 when he claims he fell 35-
40 feet from a helicopter during a combat operation.  
Although he did not seek treatment in-service for his injury, 
he is a decorated combat veteran who is entitled to a 
statutory provision that eases the evidentiary burden for 
combat veterans by permitting the use, under certain 
circumstances, of lay evidence.  The record also contains a 
medical opinion that indicates his current low back 
disability is likely related to service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (2007).  To establish service connection, however, 
there must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has been diagnosed with degenerative disc disease 
L5-S1 by a VA examiner in November 2007.  Also of record is a 
January 1997 MRI report diagnosing the veteran with moderate 
L5-S1 disc bulging extending slightly more to the left; mild 
central L-3/4 disc bulging; and moderate generalized central 
canal stenosis.  

As the Board noted in the September 2006 decision, the 
veteran's service records reflect that the veteran is a 
decorated combat veteran.  He was a rifleman and squad leader 
with Company D, 6th Battalion, 31st Infantry, 9th Infantry 
Division during most of his time in Vietnam.  He participated 
in the Vietnam Counter Offensive Phase V and the Vietnam 
Counter Offensive Phase VI.  He is the recipient of the Army 
Commendation Medal with "V" Device (3d Oak Leaf Cluster).  
As such, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are applicable.  In 
addition, in a statement received at the Board in November 
2007, he submitted a list of service "buddies" who could 
verify the incident in 1969 if necessary.  

Having established the first two elements necessary to 
establish service connection, the Board will focus on the 
third element, i.e., whether there is medical evidence 
linking his low back disability to service.  To establish 
service connection, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine 
v. Brown, 9 Vet. App. 521, 523-24 (1996).

In its September 2006 Remand directives, the Board ordered 
the RO to accord the veteran a VA examination and obtain a 
medical opinion as to whether it is as least as likely as not 
that any current low back disability found to be present is 
related to the veteran's presumed in-service combat injuries 
or Agent Orange exposure.   After completing the examination 
and reviewing the claims folder, the November 2006 examiner 
concluded that the diagnosis of degenerative disc disease is 
just as likely as not resulted from or exacerbated by the 
combat injury described by the veteran in 1969.  The examiner 
concluded that in is unlikely that the back pain is a result 
of Agent Orange exposure.   As a rationale for his opinion, 
the examiner stated the veteran's in-service injury as 
described could have led to disc herniation and the natural 
course would not be degenerative disc disease at the level of 
the veteran's condition. 

The veteran was also afforded a VA examination in February 
2007.  Following his examination of the veteran and review of 
the claims folder, the examiner concluded that he agreed with 
the November 2006 VA medical assessment that the veteran's 
back injury is more likely than not related to his original 
injury in 1969.   

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran's account of having 
low back symptoms since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006).  In this 
capacity, the Board finds the veteran is competent to do so.  
Layno; 38 C.F.R. § 3.159(a)(2).  Further, the Board also 
concludes that he is a credible historian regarding his in-
service symptoms and chronic symptomatology since service.  
Indeed, the veteran's statements and testimony regarding the 
origin of his back injury and the symptomatology he has 
experienced since service are consistent throughout the 
medical records, VA examinations and statements submitted in 
the claims folder.  See Dalton v. Nicholson, 21 Vet. App. 23, 
38 (2007); Caluza v. Brown, 7 Vet. App. 478, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (When 
determining whether lay evidence is satisfactory, the Board 
may consider internal consistency, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and, if a hearing has been held, the demeanor of the 
witness).  As such, and with the resolution of all reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for degenerative disc disease 
of the lumbar spine.  

2.  Hearing Loss

In August 2007, the RO increased the rating of the veteran's 
bilateral hearing loss disability to 10 percent, effective 
November 12, 2006.  Because the increase in the evaluation of 
the veteran's bilateral hearing loss disability does not 
represent the maximum rating available for the condition, and 
since it is effective November 12, 2006, the veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  After consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2007).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995). 

In cases in which a claim for a higher initial rating stems 
from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally, Fenderson v. West, 12 
Vet. App. 119 (1999).  

In the present case, in a June 2003 rating decision, the RO 
initially granted service connection and assigned a 
noncompensable rating for bilateral hearing loss, effective 
October 24, 2001.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 (2007).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Bruce v. 
West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the veteran does not have exceptional 
patterns of hearing impairment exist for VA purposes.

In November 2006, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 30 30 50 85 90  LEFT  35 35 50 
70 75

Pure tone threshold levels averaged 63.8 decibels for the 
right ear and 57.5 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in his right ear and 80 percent in his left ear.

In December 2002, the veteran was afforded a VA audiological 
examination, which revealed pure tone threshold levels, in 
decibels, as follows:
	
HERTZ

500 1000 2000 3000 4000 RIGHT 30 30 40 80 80 LEFT 30 35 40 60 
65

Pure tone threshold levels averaged 57.5 decibels for the 
right ear and 50 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in his right ear and 94 percent in his left ear.

The mechanical application of the Rating Schedule to the 
December 2002 VA audiometric evaluation shows that the 
veteran had level III hearing in his right ear and level I 
hearing in his left ear, which warrants a noncompensable 
evaluation under Diagnostic Code 6100.   The mechanical 
application of the Rating Schedule to the November 2006 VA 
audiometric examination findings results in a determination 
that the veteran has Level III hearing in his right ear and 
level IV hearing in his left ear, which warrants a 10 percent 
evaluation under Diagnostic Code 6100, but no more beginning 
November 12, 2006, the date the evidence first shows a 
worsening of symptoms.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral hearing loss warrants evaluations in excess of zero 
and 10 percent disabling effective October 24, 2001, and 
November 12, 2006, respectively.  

Finally, the Board finds that there is no showing that the 
veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant higher ratings 
on an extra-schedular basis.  The condition is not productive 
of marked interference with employment or required any, let 
alone, frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a low back disorder is granted.

A compensable evaluation for bilateral hearing loss, prior to 
November 12, 2006, is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


